UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
In re: Chapter 11
PRINCE FASHIONS, INC., Case No. 19-23079 (RDD)
Debtor, AMENDED ANSWER
PRINCE FASHIONS, INC. Adv. Proc. No. 19-08714 (RDD)
Plaintiff
V.
60G 542 BROADWAY OWNER, LLC, and
542 HOLDING CORP.,
Defendants.
x

 

Defendant 542 HOLDING CORP. (“Defendant”), by their attorneys, Romer Debbas,
LLP, as and for its Answer to the Amended Complaint (the “Complaint”), alleges as follows,

upon information and belief:

ANSWERING THE SUBSECTION STYLED
“JURISDICTION, VENUE & STATUTORY PREDICATE”

1, The allegations contained in paragraphs 1, 2, 3 and 4 of the Complaint are legal
conclusions to which Defendant need not admit or deny, and respectfully refers all questions of

law to the Court for determination.

ANSWERING THE SUBSECTION STYLED
“THE PARTIES”

2, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph 5 of the Complaint.
3. Defendant admits each and every allegation set forth in paragraph 6 of the
Complaint.
4. Defendant admits each and every allegation set forth in paragraph 7 of the

Complaint except to deny that the extended term of the Lease runs for another 162 years.

5. Defendant denies each and every allegation set forth in paragraph 8 of the
Complaint.

6. Defendant admits each and every allegation set forth in paragraph 9 of the
Complaint.

ANSWERING THE SUBSECTION STYLED

“RELEVANT FACTS”
A. History of the Premises
7. Defendant denies each and every allegation set forth in paragraph 10 of the
Complaint.
8. Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph 11 of the Complaint.

9. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 12 of the Complaint.

10. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set for in paragraph 13 of the Complaint.

11. Defendant denies each and every allegation set forth in paragraph 14 of the
Complaint except to admit there was a Lease between Holding Corp. and 542 Associates.

12. Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph 15 of the Complaint.
13. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 16 of the Complaint.

14. Defendant denies each and every allegation set forth in paragraph 17 of the
Complaint.

15. Defendant denies each and every allegation set forth in paragraph 18 of the
Complaint except to admit there was a “series of transactions”.

16. Defendant denies each and every allegation set forth in paragraph 19 of the
Complaint.

17. Defendant denies each and every allegation set forth in paragraph 20 of the
Complaint.

18. Defendant denies each and every allegation set forth in paragraph 21 of the
Complaint.

19, Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 22 of the Complaint.

20. Defendant denies each and every allegation set forth in paragraph 23 of the
Complaint.

21. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 24 of the Complaint.

22, Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 25 of the Complaint.

23. Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph 26 of the Complaint.
24. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 27 of the Complaint.

25. Defendant denies each and every allegation set forth in paragraph 28 of the
Complaint.

26. Defendant denies each and every allegation set forth in paragraph 29 of the
Complaint.

27. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 30 of the Complaint.

28. Defendant denies each and every allegation set forth in paragraph 31 of the
Complaint.

29. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 32 of the Complaint.

30. Defendant denies each and every allegation set forth in paragraph 33 of the
Complaint.

31. Defendant denies each and every allegation set forth in paragraph 34 of the
Complaint. |

32. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 35 of the Complaint.

33. Defendant denies each and every allegation set forth in paragraph 36 of the
Complaint.

34. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 37 of the Complaint except to admit that Holding

Corp assigned its interest under the Lease.
35. Defendant denies each and every allegation set forth in paragraph 38 of the
Complaint.

36. Defendant denies each and every allegation set forth in paragraph 39 of the
Complaint.
B. The Economic Terms of the Prince Transfer

37. Defendant denies each and every allegation set forth in paragraph 40 of the
Complaint.

38. Defendant denies each and every allegation set forth in paragraph 41 of the
Complaint.

39. Defendant denies each and every allegation set forth in paragraph 42 of the

Complaint.

40. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 43 of the Complaint.

41. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 44 of the Complaint.

42. Defendant denies each and every allegation set forth in paragraph 45 of the
Complaint except to admit that the rent stated in the Lease is 19.99% of the net expenses of the
building.

43, Paragraphs 46 and 47 of the Complaint recite provisions from the Rider to the
Lease and therefore require no response from Defendant who refers the Court to the applicable
provisions of the Rider for interpretation.

44. Defendant denies each and every allegation set forth in paragraph 48 of the

Complaint.
45. Defendant denies each and every allegation set forth in paragraph 49 of the
Complaint.

C. The Tax Benefits of the Prince Transfer

46. The allegation contained in the first paragraph of this section of the Complaint is a
legal conclusion to which Defendant need not admit or deny, and respectfully refers all questions
of law to the Court for determination.

47. The allegation contained in paragraph 50 of the Complaint is a legal conclusion to
which Defendant need not admit or deny, and respectfully refers all questions of law to the Court
for determination.

48. Defendant denies each and every allegation set forth in paragraph 51 of the
Complaint and refers the Court to 26 U.S.C. § 216(b)(1)(C) for interpretation.

49. Defendant denies each and every allegation set forth in paragraph 52 of the

Complaint.

50. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 53 of the Complaint.

51. Defendant denies each and every allegation set forth in paragraph 54 of the

Complaint.

52. Defendant denies each and every allegation set forth in paragraph 55 of the

Complaint.

53. Defendant denies each and every allegation set forth in paragraph 56 of the

Complaint.
54. The allegation contained in paragraph 57 of the Complaint is a legal conclusion to
which Defendant need not admit or deny, and respectfully refers all questions of law to the Court
for determination.

D. The Sham Mortgage & Alleged “Insurance Default”

55. Defendant denies each and every allegation set forth in paragraph 58 of the
Complaint.

56. | Defendant denies each and every allegation set forth in paragraph 59 of the
Complaint.

57. Defendant denies each and every allegation set forth in paragraph 60 of the
Complaint.

58. Defendant denies each and every allegation set forth in paragraph 61 of the
Complaint.

59. Defendant denies each and every allegation set forth in paragraph 62 of the
Complaint.

60. Defendant denies each and every allegation set forth in paragraph 63 of the
Complaint.

61. Defendant denies each and every allegation set forth in paragraph 64 of the
Complaint.

ANSWERING THE ALLEGED “COUNT I”

62. Answering paragraph 65 of the Complaint, Defendant repeats and realleges each
and every response set forth in paragraphs | through 61 as if set forth herein at length.

63. Defendant denies each and every allegation set forth in paragraph 66 of the

Complaint.
64. Defendant denies each and every allegation set forth in paragraph 67 of the
Complaint and refers the Court to section 365 of the Bankruptcy Code for interpretation.

65. Defendant denies each and every allegation set forth in paragraph 68 of the
Complaint.

66. Defendant denies each and every allegation set forth in paragraph 69 of the
Complaint.

67. Defendant denies each and every allegation set forth in paragraph 70 of the
Complaint.

68. Defendant denies each and every allegation set forth in paragraph 71 of the
Complaint.

ANSWERING THE ALLEGED “COUNT II”

69. Defendant denies each and every allegation set forth in paragraph 72 of the
Complaint.

70. Defendant denies each and every allegation set forth in paragraph 73 of the
Complaint.

71. Defendant denies each and every allegation set forth in paragraph 74 of the
Complaint.

72. Defendant denies each and every allegation set forth in the “Wherefore” clause.

DEFENSES

73. By pleading the following Defenses, Defendant does not concede that each of the

matters covered by the numbered defenses is to be proven by Defendant, and Defendant reserves

the position that Plaintiff retains the burden of proof on all matters necessary to state the claims
asserted in the Complaint and to establish the requested relief. Without prejudice to their denials
and other statements of its pleadings, Defendant alleges the following defenses.
AS AND FOR A FIRST DEFENSE
74. The Complaint fails to state a claim upon which relief can be granted against
Defendant.
AS AND FOR A SECOND DEFENSE
75. Plaintiffs claims are barred by documentary evidence.
AS AND FOR A THIRD DEFENSE
76. Plaintiff's claims are barred by the doctrine of waiver.
AS AND FOR A FOURTH DEFENSE
77. Plaintiff's claims are barred by the statute of frauds.
AS AND FOR A FIFTH DEFENSE
78. Plaintiff has failed to show proof of wrongdoing by the Defendant.
AS AND FOR A SIXTH DEFENSE
79. Plaintiff has unclean hands.
AS AND FOR A SEVENTH DEFENSE
80. Plaintiff is not entitled to recover legal fees or costs against Defendant.
AS AND FOR AN EIGHTH DEFENSE
81. Defendant should not be a party to this action.
AS AND FOR A NINTH DEFENSE

82. Debtor’s interest in the Lease has been terminated.
WHEREFORE, Defendant 542 Holding Corp. demands judgment in its favor, against
Plaintiff, dismissing with prejudice, the Complaint in its entirety, and granting such other and
further relief as the Court deems just and proper.

Dated: New York, New York
December 9, 2020

ROMER DEBBAS, LLP

By:  /s/Emil A. Samman
Emil A. Samman (ES-8784)
275 Madison Avenue, Suite 801
New York, New York 10016
(212)888-3100

10
